Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Specification
The disclosure is objected to because of the following informalities: illegible and/or missing text, such as in 
    PNG
    media_image1.png
    186
    398
    media_image1.png
    Greyscale
 [0147].
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 are rejected as being vague and indefinite when they each recite “Rf and Rf* are each and independently a linear or branched alkyl group of from 1 to about 20 carbon atoms” (emphasis added); the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 3 C atoms. Claims 1 and 11 each fail to particularly point out and distinctly claim the substituents Rf and Rf* in the polyfluorooxetane block repeating unit.
Claims 1 and 11 are rejected as being vague and indefinite when they each recite “Rf and Rf* are each and independently a linear or branched alkyl group of from 1 to about 20 carbon atoms” (emphasis added); the scope of the protection sought by “about” is not clear. Claims 1 and 11 each fail to particularly point out and distinctly claim the substituents Rf and Rf* in the polyfluorooxetane block repeating unit.
Claims 1 and 11 are rejected as being vague and indefinite when they each recite “and optionally up to all of the remaining H atoms being replaced by I, Cl, or Br” (emphasis added); the scope of the protection sought is not clear. Claims 1 and 11 each fail to particularly point out and distinctly claim the substituents Rf and Rf* in the polyfluorooxetane block repeating unit, i.e., and the antecedent basis for “all of the remaining H atoms”.
Claims 1 and 11 are rejected as being vague and indefinite when they recite “DP is from 2 to about 100” (emphasis added); the scope of the protection sought by “about” is not clear. Claims 1 and 11 each fail to particularly point out and distinctly claim “DP” in the polyfluorooxetane block repeating unit.
Claim 3 is rejected as being vague and indefinite when it recites “wherein these groups are unsubstituted or substituted by 1, 2, 3 or 4 groups L” (emphasis added); the scope of the protection sought by is not clear. Claim 3 fails to particularly point out the antecedent basis for “these” groups. Claim 3 fails to particularly point out and distinctly claim “A” and “B” in the mesogen compound of formula RMT.
Claim 3 is rejected as being vague and indefinite when it recites “n1 is an integer from 1 to 10, preferably 1, 2, 3 or 4” (emphasis added); the scope of the protection sought by “preferably” is not clear. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 3 fails to particularly point out and distinctly claim “n1” in the mesogen compound of formula RMT.
Claim 6 is rejected as being vague and indefinite when it recites “having a concentration of di- or multireactive reactive mesogens of from 1% to 60%” (emphasis added); the scope of the protection sought is not clear, since there is insufficient antecedent basis for di- or multireactive reactive mesogens.
Claim 7 is rejected as being vague and indefinite when it recites 
“P1 and P2 independently of each other denote a polymerizable group,
Sp1 and Sp2 independently of each other are a spacer group or a single bond” (emphasis added); the scope of the protection sought is not clear, since there is insufficient antecedent basis for each of P2 and Sp2 in the compound of formula MRM. 
Claim 8 is rejected as being vague and indefinite when it recites “one or more reactive chiral compounds selected from compounds of formula CRMa to CRMc” (emphasis added); the scope of the protection sought is not clear, since there is insufficient antecedent basis for “reactive” chiral compounds. Claim 8 fails to particularly point out and distinctly claim whether the reactive chiral compounds of formulae CRMa to CRMc are the same as or different from the chiral compounds in line 2 of claim 1. 
Claims 20 and 21 are rejected as being vague and indefinite when they each recite “optionally substituted silyl, aryl or heteroaryl with 1 to 12, preferably 1 to 6 C atoms” (emphasis added); the scope of the protection sought by “preferably” is not clear. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 20 and 21 each fail to particularly point out and distinctly claim the substituent L in the rod-shaped mesogenic group of formula MG. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Endou et al. (U.S. Patent No. 10,106,738) in view of Tamai et al. (U.S. Patent No. 8,752,948). 
Endou et al. discloses a polymerisable liquid crystal material characterized by the combination of at least one reactive mesogenic compound inclusive of the mesogenic compounds of the present formula MRM, as represented therein by any of the compounds listed in column 6, line 34+, as well as in column 9, line, line 25, with at least one chiral compound inclusive of those of the present formulae CRMa and CRMb as represented therein by the compounds listed beginning at column 12, line 45+ and column 14, line 65+, with a fluorine-based surfactant (column 15, line 35). However, the fluorine-based surfactant is not inclusive of the polyfluorooxetane polyether block copolymers of the present invention.
The polyfluorooxetane polyether block copolymers of the present invention are well known fluorine-based surfactants, as taught in Tamai et al. (abstract and claims) 
    PNG
    media_image2.png
    258
    414
    media_image2.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to substitute the fluorine-based surfactants, as taught in Tamai et al. for that utilized in Endou et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof. 
Allowable Subject Matter
Claims including all of the limitations of the base independent claim 1, characterized in that the block copolymer is represented by
    PNG
    media_image3.png
    114
    342
    media_image3.png
    Greyscale
, or
    PNG
    media_image4.png
    126
    340
    media_image4.png
    Greyscale
, wherein either x + y = 6 or x + y = 20, would be allowable.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: U.S. Patent Application Publication No. 2022/0177782.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722